            Case 2:21-cv-01032-JAM-AC Document 9 Filed 07/21/21 Page 1 of 4


 1   SEYFARTH SHAW LLP
     Kristina M. Launey (SBN 221335)
 2   klauney@seyfarth.com
     Eric Suits (SBN 232762)
 3   esuits@seyfarth.com
     Jeffrey A. Nordlander (SBN 308929)
 4   jnordlander@seyfarth.com
     400 Capitol Mall, Suite 2350
 5   Sacramento, California 95814-4428
     Telephone:    (916) 448-0159
 6   Facsimile:    (916) 558-4839
 7   Attorneys for Defendant
     THE JACKSON LABORATORY dba THE JACKSON
 8   LABORATORY, WEST
 9

10

11                                  UNITED STATES DISTRICT COURT
12                                  EASTERN DISTRICT OF CALIFORNIA
13

14   HEATHER SALAS-KEEN, individually, and on              Case No. 2:21-cv-01032-JAM-AC
     behalf of other members of the general public
15   similarly situated,                                   JOINT STIPULATION AND ORDER
16                    Plaintiff,                           Complaint Filed: May 4, 2021
17          v.
18   THE JACKSON LABORATORY dba THE
     JACKSON LABORATORY, WEST, a Maine
19   corporation; and DOES 1 through 100, inclusive,
20                    Defendants.
21

22

23

24

25

26

27

28
                                                       1
                                          JOINT STIPULATION; ORDER
             Case 2:21-cv-01032-JAM-AC Document 9 Filed 07/21/21 Page 2 of 4


 1          The parties, Plaintiff HEATHER SALAS-KEEN (“Plaintiff”) on behalf of herself and others
 2   similarly situated, by and through her counsel of record and Defendant, THE JACKSON
 3   LABORATORY dba THE JACKSON LABORATORY, WEST (“Defendant”), by and through its
 4   counsel of record, hereby Stipulate and Agree as follows:
 5          WHEREAS, on May 4, 2021, Plaintiff filed a Complaint in the Superior Court for the County of
 6   Sacramento, Case No. 34-2021-00300105, alleging causes of action for: (1) unpaid overtime; (2) unpaid
 7   meal period premiums; (3) unpaid rest period premiums; (4) unpaid minimum wages; (5) final wages
 8   not timely paid; (6) non-complaint wage statements; (7) unreimbursed business expenses; and (8) unfair
 9   business practices (the “Complaint”).
10          WHEREAS, on June 11, 2021, Defendant removed the Complaint to federal court under 28
11   U.S.C. § 1332(d)(2)(A) (Dckt. 1.).
12          WHEREAS, on July 12, 2021, Plaintiff filed a Motion for Remand (Dckt. 7.).
13          WHEREAS, the hearing on Plaintiff’s Motion for Remand is currently scheduled for September
14   28, 2021 (Dckt. 7.).
15          WHEREAS, the Parties have agreed to mediate this matter, and have secured a November 16,
16   2021, mediation date with Paul Grossman, Esq.
17          WHEREAS, the Parties have agreed to stay all formal litigation activities, including formal
18   discovery, until after the mediation.
19          WHEREAS, the Parties further agree that continuing the hearing on the Motion for Remand until
20   after the mediation date would allow the Parties the opportunity to focus on preparing for the mediation
21   and focusing efforts toward a potential resolution of this matter.
22          WHEREAS, the Parties similarly wish to continue the deadline to submit the Joint Status Report,
23   including the Rule 26(f) discovery plan, until after the conclusion of the mediation date as the
24   information contained in the report will be more relevant after the mediation has concluded.
25          WHEREAS, no other dates have yet been scheduled in this matter.
26          THEREFORE, IT IS HEREBY STIPULATED by and between the parties as follows:
27          (1)     All formal litigation activity shall be stayed until the conclusion of the November 16,
28   2021 mediation date.
                                                         2
                                             JOINT STIPULATION; ORDER
             Case 2:21-cv-01032-JAM-AC Document 9 Filed 07/21/21 Page 3 of 4


 1          (2)     The Parties’ deadline to file the Joint Status Report, including the Rule 26(f) discovery
 2   plan, shall be continued until December 16, 2021.
 3          (3)     The hearing on Plaintiff’s Motion for Remand shall be continued to January 6, 2022, or
 4   any date thereafter subject to the Court’s availability. All corresponding deadlines, including
 5   Defendant’s deadline to file an Opposition to the Motion for Remand and Plaintiff’s deadline to file a
 6   Reply shall be correspondingly continued.
 7          IT IS SO STIPULATED.
 8

 9   DATED: July 20, 2021                                    Respectfully submitted,
10                                                           SEYFARTH SHAW LLP
11

12                                                           By:/s/ Eric Suits
                                                                 Kristina M. Launey
13                                                               Eric Suits
                                                                 Jeffrey A. Nordlander
14
                                                                 Attorneys for Defendant
15                                                               THE JACKSON LABORATORY dba THE
                                                                 JACKSON LABORATORY, WEST
16

17   DATED: July 20, 2021                                    Respectfully submitted,
18                                                           JUSTICE LAW CORPORATION
19

20                                                           By:/s/ Douglas Han
                                                                 Douglas Han
21                                                               Shunt Tatavos-Gharajeh
22                                                               Attorneys for Plaintiff
                                                                 HEATHER SALAS-KEEN
23

24

25

26

27

28
                                                         3
                                           JOINT STIPULATION; ORDER
             Case 2:21-cv-01032-JAM-AC Document 9 Filed 07/21/21 Page 4 of 4


 1                                                   ORDER
 2          The Court, having fully considered the Parties’ Stipulation, HEREBY ORDERS as follows:

 3          (1)     All formal litigation activity shall be stayed until the conclusion of the November 16,

 4   2021 mediation date.

 5          (2)     The Parties’ deadline to file the Joint Status Report, including the Rule 26(f) discovery

 6   plan, shall be continued until December 16, 2021.

 7          (3)     The hearing on Plaintiff’s Motion for Remand shall be continued to January 11, 2022 at

 8   1:30 PM, or any date thereafter subject to the Court’s availability. All corresponding deadlines,

 9   including Defendant’s deadline to file an Opposition to the Motion for Remand and Plaintiff’s deadline

10   to file a Reply shall be correspondingly continued.

11

12
     DATED: July 21, 2021                                      /s/ John A. Mendez
13
                                                               THE HONORABLE JOHN A. MENDEZ
14                                                             UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
                                           JOINT STIPULATION; ORDER
